DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirzada US 2007/0101506.
Pirzada discloses a disposable inflatable mattress package, comprising:
“a disposable inflatable mattress with an inflating means” (10, 50 figure 3). “wherein the disposable inflatable mattress is configured for single use” (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,10,11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivalto et al. US 2018/0276602 in view of Carter US 10,872,489.

(Re claim 1) “a kiosk for housing a plurality of … packages, … the plurality of … packages positioned in a storage rack within the kiosk” (101,106,138,129 figure 1C). “a robotic mechanism configured to engage a first … package from the storage rack and deliver the first … package to a product delivery area of the kiosk” (171, 140 figure 1B,1C). “a user interface configured for receiving a user selection of the first … package” (21 figure 1B). “a controller configured to command the robotic mechanism to select and deliver the first … package to the product delivery area” (50 para 0039).
Rivalto does not disclose that the packages are mattress packages with inflating means.
Carter teaches a vending machine which dispensing an air mattress which comprises a mattress package and an inflating means (claim 1).
It would have been obvious to one skilled in the art to modify the system of Rivalto to include dispensing comprises a mattress package with an inflating means because travelers sometimes need a mattress of other sleeping items.
(Re claim 2) “wherein a payment associated with the first mattress package is received prior to the first mattress package being delivered to the product delivery area” (para 0020, 0022).
(Re claims 3-5) Rivalto does not disclose “the inflating means comprises a self-contained compressed air cylinder … a battery-operated air pump … an air pump operable with a utility power source”
Examiner takes official notice that air mattresses are regulary package with an inflating mechanism and compressed air cylinders, a battery-operated air pumps and an air pump operable with a utility power source are all well known devices for inflating air mattresses. It would have been obvious to one skilled in the art to offer mattress packages with a device to help inflate the mattress because it makes it easier for the user to inflate the mattress.

(Re claim 11) “wherein the system further comprises a server in communication with the controller for coordinating delivery of the first mattress package to the product delivery area” (‘remote server’ para 0022).

(Re claim 14) A server, comprising:
“a processor communicably coupled to at least one memory; and program instructions which when executed by the processor cause the processor to” (para 0022). “receive, on a user interface of a vending kiosk, an order for a first … package by a user, wherein the kiosk is configured for housing a plurality of … packages, … , the plurality of … packages positioned in a storage rack within the kiosk” (21,101,106 figure 1B,1C). “locate position of a first … package in a storage rack within the kiosk” (figure 1C). “ direct a controller in communication with a robotic mechanism located within the kiosk to cause the robotic mechanism to engage the first … package at the storage rack and deliver the first … package to a product delivery area of the kiosk; and verify completion of the order” (145 figure 10, para 0099).
Rivalto does not disclose that the packages are mattress packages with inflating means.
Carter teaches a vending machine which dispensing an air mattress which comprises a mattress package and an inflating means (claim 1).
It would have been obvious to one skilled in the art to modify the system of Rivalto to include dispensing comprises a mattress package with an inflating means because travelers sometimes need a mattress of other sleeping items.
(Re claim 15) “wherein the server is configured to communicate with a mobile application operating on a mobile device associated with the user” (para 0082, figure 5B).

(Re claim 17) “wherein the server is further configured to communicate with a mobile application operating on a mobile device associated with the user” (figure 5B, para 0082).

Claims 6-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivalto/Carter in view of Pirzada US 2007/0101506.
Rivalto/Carter disclose the system as rejected above but is silent with regard to the features of the mattress dispensed.
Prizada teaches a mattress and its various features.
It would have been obvious to one skilled in the art to modify the system of Rivalto/Carter to dispense the mattress of Pirzada because it is a low cost simple mattress.
Prizada discloses:
(Re claim 6) “the mattress comprises a series of interconnected inflatable strips” (301 figure 5-7; Prizada).
(Re claim 7) “wherein the interconnected inflatable strip comprises a plurality of bubble chambers, wherein each bubble chamber is interconnected to an adjacent bubble chamber by an interconnecting passageway” (figure 5-7; Prizada).
(Re claim 8) “the mattress is constructed of a thermoplastic polymeric film” (‘olefin’ para 0003; Prizada).
(Re claim 9) “wherein the thermoplastic film comprises at least two olefin based polymer layers” (‘olefin’ para 0003; Prizada).
(Re claim 12) “wherein the mattress comprises a first film bonded to a second film so as to provide a plurality of inflatable chambers comprising a plurality of cells between the first film and the 
(Re claim 13) “a first sheet and a second sheet, wherein the first and second sheets are joined together as a web in a pattern of seal lines, wherein the pattern of seal lines form an inflation channel extending linearly along a length of the sheets for receiving pressurized air from an outlet end of an inflation tube disposed within the inflation channel” (figures 5-7, para 0018; Prizada).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirzada US 2007/0101506 in view of Brown US 5,568,663.
Pirzada disclose the mattress as rejected above.
Pirzada does not disclose the inflating means comprises a self-contained compressed air cylinder.
Brown teaches that the inflating means comprises a self-contained compressed air cylinder (34 figure 6).
It would have been obvious to one skilled in the art to modify the system of Pirzada to include that the inflating means comprises a self-contained compressed air cylinder because it helps fill the mattress quickly and efficiently.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirzada US 2007/0101506 in view of Sanders et al. US 2010/0290931.
Pirzada disclose the mattress as rejected above.
Pirzada does not disclose the inflating means comprises a battery-operated air pump or an air pump operable with a utility power source.
Sanders teaches that the inflating means comprises a battery-operated air pump or an air pump operable with a utility power source (para 0005).
It would have been obvious to one skilled in the art to modify the system of Pirzada to include the inflating means comprises a battery-operated air pump or an air pump operable with a utility power source because it helps fill the mattress quickly and efficiently.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,890,245, 2012/0079662, 2008/0270157 and 4,541,136.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655